Title: To Thomas Jefferson from Joseph Barnes, 4 February 1804
From: Barnes, Joseph
To: Jefferson, Thomas


               
                  Livorno Feb. 4th. 1804
               
               On my return from Naples a few days since, Mr Jefferson, I found my friend Mr Mazzei had some favorite Vines &c and Letters to send to the President of the U.S. and requested me to find a Vessel which would convey them with care; On my arrival in Leghorn I fortunately found the Hannah nearly ready to sail, and arranged with the Master, Yardsley, to take them on board, who I have no doubt will pay every attention to them—I saw them delivered safe to Mr Appleton, who will address them to his Brother in Law at Philadelphia—Cap. Yardsley will charge no freight.
               During my stay at Naples I had several interviews &c. with General Acton, Prime Minister of the Kingdom of the two Sicilies, whose disposition relative to forming a Treaty of Commercial relations with the United States I found equally favorable, but rather disappointed by the delay!
               My friend Mr Mazzei having forwarded one copy, & myself another, of the Letter of General Acton to me, and having written so fully on the subject in my former Letters it would be presumption in me to trouble Mr Jefferson further relative thereto at present: Therefore I shall only suggest, that had I power, I am persuaded of the essential services I could render my Country—I could only assure General Acton, that those Matters required deliberation, and that no question the requisite powers would soon arrive—In two of my former Letters I took the Liberty of suggesting to Mr Jefferson, that in order to render essential services with the Government of the two Sicilies, ’tis indispensably necessary I should reside at Naples, being the Seat of Government, as all important objects are effected by favor & personal exertion with such Governments as those. And, I need not repeat the Assurance, to the President, that my chief Motive & primary wish has ever been to promote the good of my Country, & the interest & happiness of my fellow Citizens, and not influenced by any pecuniary consideration.—My worthy friend Mazzei, who certainly is one of the most zealous friends & admirers of Mr Jefferson, & defenders of the Government of the U.S., is extremely solicitous that I should be near him, our sentiments being generally coincident, & suggested his intention of writing to Mr Jefferson on the subject—were I influenced by pecuniary motives, I should certainly prefer the Consulate of Leghorn to any in the Mediterranean; but no consideration would induce me to make an overture of this Nature contrary to the Interest of Mr Appleton, with whom since my residence in this Country I have been in the habits of friendship & intimacy—Nevertheless, should any circumstance induce the President to change the residence of Mr Appleton to France, for instance, which unquestionable is the Country for which he is best calculated & qualified, I flatter myself Mr Jefferson will not consider it presumption in me to suggest, that from the consideration of being near my friend Mazzei, for whose Talents, Political knowledge, & knowledge of Mankind, I have the highest respect, I should be extremely happy, & wave many other considerations; thro whose influence & my exertion the presumption is, we should succeed especially in these Countries—In fine the summit of my wishes being the good of my Country, & happiness of my Country-men, My desire is to be more useful or to be on a more extensive & important Theatre of Action than my present situation in Sicily; the distance, place or Country I should not Mind, even were it to Tunis or Constantinople, provided this object could be obtained & Mr Jefferson should consider I could be more useful.—
               Mr Mazzei, in conjunction with me, has already written to the Court of Russia relative to the Black Sea, the opening of which to the American Flag would be an immence object to our commerce. Such a commission as I took the Liberty of suggesting in my former Letters for Italy or to Constantinople, the Black Sea &c would be productive of much good to the United States, consequently of happiness and Glory to Mr Jefferson—Being persuaded many good Commercial arrangements may be made in places at present scarcely known—and the more especially as the Grand Signeur will not Acknowledge a Consul from any Country which has not some Commercial Arrangement with the Port, consequently our Consul is not Acknowledged at Smyrna.—Nor can any Flag pass into the Black Sea whose Government has not an understanding with the Grand Signeur.—
               Knowing the ardent zeal of Mr Jefferson for the Glory, true interest & happiness of our common Country, I anticipate the Mortification he will have experienced on the unfortunate intelligence of the Loss of the U.S. Frigate Philadelphia, especially as it will flatter the Vanity & highten the pretentions of the Tripolines, and increase the obstacles to the desired object Peace—’tis unnecessary for me to detail the particulars, as Mr Jefferson will have recd. them, but only to State that in my Opinion disgrace ought to be attached to all who should surrender under any circumstances to those Barbarians—Much more important would it have been to the United States, had the Crew of the said Frigate Sunk Gloriously to the bottom, or ascended Gloriously in the Air, rather than have Yielded. This would have made a forcible impression on the Minds of these barbarians, of our determined Spirit, to succeed or perish in the attempt.—
               I am happy to have it in my power, and anticipate with Much pleasure the Satisfaction Mr Jefferson will receive from the advice, which I have recd. from my Agent at Palermo dated the 8th Ulto., of Commodore Preble having taken & carried into Syracuse a Tripoline Vessel with 70 men carrying Presents for the Grand Signeur at Constantinople, and, that thro’ the exertions of my Agent he got 20 days off the Quarantine, as the people put on Board the prize were indispensible to Commodore Preble.—
               I have also the pleasure of informing Mr Jefferson, that this Morning a dispatch arrived to Mr Appleton, from our Minister, Mr Livingston, at Paris, containing instructions from the First Consul of France to the French Commissary General at Tripoli to interfere in behalf of our fellow Citizens in chains there; which no question will have a happy effect. I have in consequence been arranging all the Morning the most expeditious & safe means of forwarding it to my Agent in Messina, with directions to consign it personally to Commodore Preble, or his Agent at Syracuse—which is 90 miles distant from Messina—Mr Livingston observes in his Letter, that Bounaparte took up the Matter so warmly that he wrote the dispatch himself; the consequences being to us important, every Caution relative to the quick dispatch & safe delivery of the said dispatch is the more essential—The President will excuse me for suggesting the necessity consequent on this Misfortune, not of making any Overtures, but of increasing our force, redoubling our vigilance, assuming a more hostile appearance, & Menacing those Pirates with eternal unless they will meet us in rational considerations of Peace & Amity—which may be affected the means of the arrangements which I heretofor took the Liberty of suggesting in my former Letters practicable with the Neapolitan Government; & that too with little if any additional Expence to the United States—Such measures would tend to Lessen the hope & necessarily increase the desire of Peace in those Barbarians.—
               Permit me to say, I should do injustice to my feelings were I to close this Letter without expressing the high gratification I have recd. in learning from the Address of the President presented to Congress on the 17th Octr. 1803—the prosperous & increasing State of the Union—and the still more pleasing prospect, not only of the dissolution of the funding system in a few years, (which I had anticipated in my Letter dated Decr. 22d 1800 would be amongst the happy effects of the Election of Mr Jefferson to the Presidency) but from the Grand System of political Economy introduced by Mr Jefferson, & pursued by the Representatives of the People from a general co-incident of sentiments, that a fund may be Established, the interest of which would be equal to the exigences of the Government, consequently taxes rendered This is highly practicable from the National Lands alone by Means of a system of Leasing them at stipulated prices, or of holding them ’till they should command certain prices; and appropriate the sum of the proceeds, say in Loan offices in the respective States, to Lend Money on real estates, or otherwise, which would produce the Annual Sum requisite, or the desideratum, which would be unexampled in the History of Nations, & cause the United States to be the Envy & admiration of the World—wishing this & every good contemplated may be the result, and that Mr Jefferson may preside to the complition—I have the honor to be
               with the highest considerations of respect Mr Jefferson’s Obedt. Servt.
               
                  J: Barnes
               
               
                  P.S. In course of this Month I expect to depart again for Naples, on my route for Sicily, where I hope to meet some dispatches from the department of State—
               
            